
	
		I
		111th CONGRESS
		2d Session
		H. R. 5784
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Welch (for
			 himself and Mr. Peters) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To reduce deficits and government spending through the
		  elimination of wasteful defense subsidies and programs.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce and End our Deficits Using
			 Commonsense Eliminations in the Defense Programs Act.
		2.Termination of
			 certain major weapon systems
			(a)C–17
			 aircraftNone of the funds
			 authorized to be appropriated or otherwise made available for fiscal year 2011
			 or any fiscal year thereafter for aircraft procurement, Air Force, may be
			 obligated or expended for the procurement of C–17 aircraft.
			(b)EP–X
			 aircraftNone of the funds
			 authorized to be appropriated or otherwise made available for fiscal year 2011
			 or any fiscal year thereafter for aircraft procurement, Navy, or research,
			 development, test, and evaluation, Navy, may be obligated or expended for the
			 procurement or the research, development, test, or evaluation of EP–X
			 aircraft.
			(c)CG(X)
			 vesselNone of the funds
			 authorized to be appropriated or otherwise made available for fiscal year 2011
			 or any fiscal year thereafter for shipbuilding and conversion, Navy, or
			 research, development, test, and evaluation, Navy, may be obligated or expended
			 for the procurement or the research, development, test, or evaluation of CG(X)
			 vessels.
			3.Consolidation of
			 administration of defense exchange stores systemSection 2487 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(c)Consolidation of
				administration of defense exchange stores system
					(1)Consolidation
				requiredNot later than
				January 1, 2012, the Secretary of Defense shall consolidate the Army and Air
				Force Exchange Service, the Navy Exchange Command, and the Marine Corps
				exchange system into a single organization for the administration of the
				defense exchange stores system.
					(2)Prohibition on
				Use of Appropriated FundsUpon the consolidation of the defense
				exchange stores system under paragraph (1), appropriated funds may not be used
				to support the operation of exchange stores.
					.
		
